Case 1:21-cv-00181-AT Document 24 Filed 01/12/21 Page 1 of 4
          Case 1:21-cv-00181-AT Document 24 Filed 01/12/21 Page 2 of 4



parties do not consent, but without disclosing the identity of the party or parties who do not
consent. The parties are free to withhold consent without negative consequences.

       SO ORDERED.

Dated: January 12, 2021
       New York, New York




                                                 2
Case 1:21-cv-00181-AT Document 24 Filed 01/12/21 Page 3 of 4




                               3
Case 1:21-cv-00181-AT Document 24 Filed 01/12/21 Page 4 of 4




                               4
